Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51 – 59, 68 – 76, and 85 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Y. Sánchez, R. Skupin and T. Schierl, "Compressed domain video processing for tile based panoramic streaming using HEVC," 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2244-2248, doi: 10.1109/ICIP.2015.7351200 (hereinafter Sánchez), as cited by applicant.

Regarding claims 51, 68, and 85, Sánchez teaches a decoding device comprising interface and processing circuitry, non-transitory computer-readable medium comprising 
receiving a set of N compressed segments of a first picture (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system receives a set of N compressed segments of a first picture (t0)); 
constructing a decodable picture for the first picture, wherein the set of N compressed segments are placed in spatial positions in a compressed domain, the set of N compressed segments comprises one or more segments T2 (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system constructs a generated reference picture (GRF) of the first picture (t0), the GRF containing the N set of compressed segments placed in spatial positions in a compressed domain); 
decoding the decodable picture (e.g. section 3.2: describing that the GRP is placed at the decoded picture buffer, reasonably suggesting that the GRP is decoded); 
receiving a set of M compressed segments for a second picture, wherein the second picture follows the first picture in a decoding order (Compressed, e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system receives a set of M compressed segments for a second picture (t1) the second picture following the first picture in a decoding order), and wherein: 
M is equal to N (e.g. Figs. 3 – 5 and section 3.2: depicting and describing that the number of segments in the first and second pictures are the same [exemplified as 5 segments in each picture]); 
the set of M compressed segments comprises one or more segments T1 and at least one Intra coded segment T3 (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that segments in the second picture include one or more segments that are inter-coded [labeled as P segments], and at least one intra coded segment [labeled as I segments]); 
the spatial positions of the one or more segments T1 in an output domain are the same as the spatial positions of the one or more segments T2 in the output domain (e.g. Figs. 3 – 5 and section 3.2: depicting and describing that the one or more segments T1 in an output domain are the same as the spatial positions of the one or more segments T2 in the output domain [see fig. 5: depicting that the one or more interpredicted segments [labeled as P in picture t1] are spatially in the same positions as one or more segments [shaded region of GRP] in the output domain); 
the one or more segments T2 does not comprise a segment having a spatial position in the output domain that is the same as a spatial position of the at least one Intra coded segment T3 (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the one or more segments in the GRP does not include a segment in the output domain that is the same spatial position of the at least one intra coded segments in the second picture [t1]); 
constructing a decodable second picture, wherein each of the at least one segment T1 are placed at the same spatial position in the compressed domain as that of a corresponding segment T2 wherein the at least one Intra coded segment T3 is placed at one of the spatial positions of the spatial positions T1 in the compressed domain in which there are no N segments T2; and decoding the decodable second picture (e.g. Figs. 3 – 5 and section 3.2: depicting and describing that the system constructs and decodes the second picture such that the at least one segment that is in the same spatial position of at least one segment of the first picture in the output domain are in the same spatial positions in the compressed domain, and the at least one intracoded segment is placed in a spatial position in which there are no segments from the first picture in the compressed domain).

Turning to claims 52 and 69, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
wherein each segment T1 for which there is a corresponding segment T2 in the same spatial position in the output domain, is coded using temporal prediction (e.g. Figs. 3 – 5 and section 3.2: depicting and describing that every segment in the second picture for which there is a corresponding segment in the first picture in the output domain is coded using temporal prediction).

Regarding claims 53 and 70, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
wherein a number of segments T1 and T2 having the same spatial position in the output domain is equal to K, and wherein all remaining segments (M-K) in the second picture are coded using Intra prediction (e.g. Figs. 3 – 5 and section 3.2: depicting and describing that every segment in the second picture for which there is a corresponding segment in the first picture in the output domain is coded using temporal prediction, the remainder of the segments in the second picture being coded using intra prediction).

Turning to claims 54 and 71, Sánchez teaches all of the limitations of claims 51 and 53, and claims 68 and 70, respectively, as discussed above. Sánchez further teaches:
wherein K is greater than 1 (e.g. Figs. 3 – 5 and section 3.2: depicting and describing the number of segments in the second picture for which there is a corresponding segment in the first picture is 2).

Turning to claims 55 and 72, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
wherein the number of segments in the compressed domain is fixed (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that each picture has the same number of segments [exemplified as 5 segments each]).

Regarding claims 56 and 73, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
wherein the number of spatial locations configured to receive a segment in the compressed domain is fixed (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that each picture has the same number of segments [exemplified as 5 segments each]).

Turning to claims 57 and 74, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
wherein the segments inserted into the compressed domain are inserted into the spatial position of a segment that was removed from the compressed domain (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system inserts segments into the compressed domain in the spatial position of segment that was removed from the compressed domain [I segments in the second picture being placed in the same position as the removed (non-shaded) portions of the GRP).

Regarding claims 58 and 75, Sánchez teaches all of the limitations of claims 51 and 68, respectively, as discussed above. Sánchez further teaches:
mapping the spatial locations in the output domain to a corresponding segment (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system maps the spatial locations in the output domain to a corresponding segment [Fig. 5: depicting that the corresponding segments of the first image are mapped to the spatial locations in the output domain of the second image]).

Turning to claims 59 and 76, Sánchez teaches all of the limitations of claims 51 and 58, claims 68 and 75, respectively, as discussed above. Sánchez further teaches:
wherein mapping the spatial locations in the output domain to a corresponding segment comprises: identifying the corresponding segment in the compressed domain; identifying the spatial position of the corresponding segment in the compressed domain; and identifying transformation of samples from the compressed domain to the output domain (e.g. Figs. 3 – 5, and section 3.2: depicting and describing that the system identifies corresponding segment in the compressed domain [segments 3 and 4 in both the first and second images], identifies the spatial position of the segments in the compressed domain [the spatial location of segments 3 and 4 in compressed domain of the second picture], and identifies a transformation of samples from the compressed domain [segments 3 and 4 in the first picture] to the output domain [transforms the spatial locations of the segments of the first image to match the spatial locations of the output locations of the second image]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60, 61, 77, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sánchez, R. Skupin and T. Schierl, "Compressed domain video processing for tile based panoramic streaming using HEVC," 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2244-2248, doi: 10.1109/ICIP.2015.7351200 (hereinafter Sánchez), as cited by applicant as applied to claims 51 and 58-59, and claims 68 and 75-76, respectively, above, and further in view of Da Silva Pratas Gabriel et al. (US 20210385514) (hereinafter Da Silva Pratas Gabriel).

Regarding claims 60 and 77, Sánchez teaches all of the limitations of claims 51 and 58 – 59, and claims 68 and 75 - 76, respectively, as discussed above. Sánchez does not explicitly teach:
wherein identifying the corresponding segment in the compressed domain comprises at least one of: identifying the corresponding segment using a segment ID; identifying the corresponding segment according to an order of mapping data; specifying a location of a segment sample in the compressed domain; and specifying the coordinates of a segment rectangle.
Da Silva Pratas Gabriel, however, teaches:
wherein identifying the corresponding segment in the compressed domain comprises at least one of: identifying the corresponding segment using a segment ID; identifying the corresponding segment according to an order of mapping data; specifying a location of a segment sample in the compressed domain; and specifying the coordinates of a segment rectangle (e.g. par. 175: describing that corresponding segment in the compressed domain are identified by tile identifiers, wherein tile identifiers is the equivalent of the segment ID).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Da Silva Pratas Gabriel in order to identify a corresponding segment using segment IDs. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for segment information to be sent in a header.

Turning to claims 61 and 78, Sánchez and Da Silva Pratas Gabriel teach all of the limitations of claims 51 and 58 – 60, and claims 68, and 75 -76, respectively, as discussed above. Sánchez does not explicitly teach:
wherein the order of the mapping data comprises an order in which the segments are sent in the video bitstream.
Da Silva Pratas Gabriel, however, teaches a decoding device and method:
wherein the order of the mapping data comprises an order in which the segments are sent in the video bitstream (e.g. Figs. 9A and 9B: and par. 125: depicting and describing that the mapping data for output spatial regions in an image is based on a scan order, the regions ordered based on the scan order).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Da Silva Pratas Gabriel in order for the order of mapping to be an order in which segments are sent in the video bitstream. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for segment information to be sent in a header.

Claims 62 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sánchez, R. Skupin and T. Schierl, "Compressed domain video processing for tile based panoramic streaming using HEVC," 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2244-2248, doi: 10.1109/ICIP.2015.7351200 (hereinafter Sánchez), as cited by applicant as applied to claims 51 and 68, respectively, above, and further in view of Fang et al. (US 2020/0336740) (hereinafter Fang).

Regarding claims 62 and 79, Sánchez teaches all of the limitations of claim 51, and claim 68, respectively, as discussed above. Sánchez does not explicitly teach:
identifying a position of a segment in the output domain using coordinates of a rectangle in the output domain.
Fang, however, teaches a decoding device and method:
identifying a position of a segment in the output domain using coordinates of a rectangle in the output domain (e.g. par. 172: describing that the system identifies a position of a segment in an output picture based on rectangular coordinates in the output domain).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Fang in order for the order identify a position of a segment in the output domain using coordinates of a rectangle in the output domain. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows resolving a problem of content discontinuity resulting from region-based content encoding of a video picture with continuous video content (Fang, e.g. par. 10: describing a desire to resolve a problem of content discontinuity resulting from region-based content encoding of a video picture with continuous video content).

Claims 63 – 66, and 80 - 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sánchez, R. Skupin and T. Schierl, "Compressed domain video processing for tile based panoramic streaming using HEVC," 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2244-2248, doi: 10.1109/ICIP.2015.7351200 (hereinafter Sánchez), as cited by applicant as applied to claims 51 and 68, respectively, above, and further in view of Lim et al. (US 2014/0119671) (hereinafter Lim).

Regarding claims 63 and 80, Sánchez teaches all of the limitations of claims 51 and 68, respectively. Sánchez does not explicitly teach:
mapping a segment in the compressed domain to a segment position in the output domain.
Lim, however, teaches a decoding device and method:
mapping a segment in the compressed domain to a segment position in the output domain (e.g. Fig. 10 and pars. 84 – 86: depicting and describing that the system maps tiles in the compressed domain [decoded blocks in each tile] to a position in the output domain [recreated output picture]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Lim in order for mapping a segment in the compressed domain to segment position in the output domain. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for non-equal tile regions to be presented in an output picture (Lim, e.g. Fig. 4 and par. 6: describing the desire to have an output picture split into 3 non-equal regions).

Turning to claims 64 and 81, Sánchez and Lim teach all of the limitations of claims 51 and 63, and claims 68 and 80, respectfully. Sánchez does not explicitly teach:
wherein mapping the segment comprises: indexing each segment position in the output domain; and assigning an output index value to each segment in the compressed domain, wherein the output index value corresponds to an indexed segment position in the output domain.
Lim, however, teaches a decoding device and method:
wherein mapping the segment comprises: indexing each segment position in the output domain; and assigning an output index value to each segment in the compressed domain, wherein the output index value corresponds to an indexed segment position in the output domain (e.g. Fig. 10 and pars. 84 – 86: depicting and describing that the system determines output positions for each portion of the output picture and assigning an output area corresponding to each decoded tile)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Lim in order for mapping a segment to include indexing each segment position in the output domain; and assigning an output index value to each segment in the compressed domain, wherein the output index value corresponds to an indexed segment position in the output domain. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for non-equal tile regions to be presented in an output picture (Lim, e.g. Fig. 4 and par. 6: describing the desire to have an output picture split into 3 non-equal regions).

Regarding claims 65 and 82, Sánchez and Lim teach all of the limitations of claims 51 and 63, and claims 68 and 80, respectfully. Sánchez does not explicitly teach:
wherein the mapping is applied after a picture has been decoded to output the picture in the output domain.
Lim, however, teaches a decoding device and method:
wherein the mapping is applied after a picture has been decoded to output the picture in the output domain (e.g. Fig. 10 and pars. 84 – 86: depicting and describing that the tiles are rearranged due to the mapping after the picture has been decoded to output the picture).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Lim in order for the mapping is applied after a picture has been decoded to output the picture in the output domain. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for non-equal tile regions to be presented in an output picture (Lim, e.g. Fig. 4 and par. 6: describing the desire to have an output picture split into 3 non-equal regions).

Turning to claims 66 and 83, Sánchez and Lim teach all of the limitations of claims 51 and 63, and claims 68 and 80, respectfully. Sánchez does not explicitly teach:
wherein the mapping is applied before a picture has been decoded to arrange the segments in a bitstream, and after decoding to output the picture to the output domain.
Lim, however, teaches a decoding method and device:
wherein the mapping is applied before a picture has been decoded to arrange the segments in a bitstream, and after decoding to output the picture to the output domain (e.g. Figs 7 and 10, and pars. 65 – 67 and 84 – 86: depicting and describing that the systems determines output location of each tile, and arranges the tiles in the bitstream based on output location, then the system arranges decoded tile data in the output picture based on the determined output location for each tile).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Lim in order for the mapping is applied before a picture has been decoded to arrange the segments in a bitstream, and after decoding to output the picture to the output domain. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for non-equal tile regions to be presented in an output picture (Lim, e.g. Fig. 4 and par. 6: describing the desire to have an output picture split into 3 non-equal regions).

Claims 67 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sánchez, R. Skupin and T. Schierl, "Compressed domain video processing for tile based panoramic streaming using HEVC," 2015 IEEE International Conference on Image Processing (ICIP), 2015, pp. 2244-2248, doi: 10.1109/IC IP.2015.7351200 (hereinafter Sánchez), as cited by applicant as applied to claims 51 and 68, respectively, above, and further in view of Hannuksela (US 2020/0260063) (hereinafter Hannuksela).

Regarding claims 67 and 84, Sánchez teaches all of the limitations of claims 51 and 68, respectively. Sánchez does not explicitly teach:
wherein the second decodable picture comprises: a frame packing of segments; and a projection of the entire sphere.
Hannuksela, however, teaches a decoding device and method:
wherein the second decodable picture comprises: a frame packing of segments; and a projection of the entire sphere (e.g. Fig. 3 and par. 257: depicting and describing that the decodable picture is a frame packing of image segments, the image segments being a projection of an entire 360-degree image, wherein 360-degree image is the equivalent of the sphere).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Sánchez by adding the teachings of Hannuksela in order for the second decodable picture comprises: a frame packing of segments; and a projection of the entire sphere. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for viewport-specific encoding (Hannuksela, e.g. par. 257: describing that viewport-specific encoding is enable by packing each frame with the entire spherical image).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487